UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 7, 2015 CACI International Inc (Exact name of Registrant as Specified in Its Charter) Delaware 001-31400 54-1345888 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1100 N. Glebe Road Arlington, Virginia (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (703) 841-7800 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On December 7, 2015, CACI International Inc (the “Company”) and CACI, Inc.-Federal, a subsidiary of the Company, entered into a Stock Purchase Agreement (the “Purchase Agreement”) with L-3 Communications Corporation (the “Seller”) pursuant to which CACI, Inc. - Federal will acquire all of the issued and outstanding equity of L-3 National Security Solutions, Inc. and L-3 Data Tactics, Inc., each a wholly-owned subsidiary of the Seller (together, the “Sold Companies”), for an aggregate purchase price of $550 million in cash (the “Purchase Price”), subject to an adjustment for working capital and certain other items (the “Transaction”). The Purchase Agreement contains customary representations and warranties and covenants of the Seller and the obligation of the Seller to indemnify CACI, Inc.-Federal for certain breaches of representations and warranties, and also provides the parties with certain termination rights in specified circumstances, including if the closing of the Transaction has not occurred on or prior to March 31, 2016, except that this date may be extended by either party for up to an additional 90 days in circumstances where competition and other regulatory approvals have not yet been obtained. The representations and warranties in the Purchase Agreement are the product of negotiation among the parties to the Purchase Agreement and are for the sole benefit of such parties. Any inaccuracies in such representations and warranties are subject to waiver by such parties in accordance with the Purchase Agreement without notice or liability to any other person. In some instances, the representations and warranties in the Purchase Agreement may represent an allocation among the parties of risk associated with particular matters, and the assertions embodied in those representations and warranties are qualified by information disclosed by one party to the other in connection with the execution of the Purchase Agreement. Consequently, persons other than the parties to the Purchase Agreement may not rely upon the representations and warranties in the Purchase Agreement as characterizations of actual facts or circumstances as of the date of the Purchase Agreement or as of any other date. The parties intend to close the Transaction after satisfaction of all conditions to closing contained in the Purchase Agreement, including the expiration or termination of the waiting period imposed by the Hart-Scott-Rodino Antitrust Improvement Act of 1976, as amended, and the rules and regulations thereunder. The Transaction is expected to close in the third quarter of the Company’s 2016 fiscal year. A copy of the Purchase Agreement is attached as Exhibit 2.1 to this current report on Form 8-K and is incorporated herein by reference. The foregoing description of the Purchase Agreement does not purport to be complete and is qualified in its entirety by reference to the Purchase Agreement. Item 7.01 Regulation FD Disclosure. On December 8, 2015, the Company issued a press release announcing its intent to acquire the Sold Companies.A copy of the Company’s press release is attached as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01 Financial Statements and Exhibits. Exhibit Number Description Stock Purchase Agreement, dated as of December 7, 2015, by and among CACI International Inc, CACI, Inc. – Federal and L-3 Communications Corporation.* Press Release dated December 8, 2015 (furnished, not filed, for purposes of Section 18 of the Securities Exchange Act of 1934). * The schedules and exhibits to the Purchase Agreement have been omitted pursuant to Item 601(b)(2) of Regulation S-K. The Company agrees to furnish a copy of such schedules and exhibits, or any section thereof, supplementally to the Securities and Exchange Commission upon request. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CACI International Inc Date: December 8, 2015 By: /s/ J. William Koegel, Jr. J. William Koegel, Jr. Executive Vice President, General Counsel and Secretary EXHIBIT INDEX Exhibit Number Description Stock Purchase Agreement, dated as of December 7, 2015, by and among CACI International Inc, CACI, Inc. – Federal and L-3 Communications Corporation.* Press Release dated December 8, 2015 (furnished, not filed, for purposes of Section 18 of the Securities Exchange Act of 1934). * The schedules and exhibits to the Purchase Agreement have been omitted pursuant to Item 601(b)(2) of Regulation S-K. The Company agrees to furnish a copy of such schedules and exhibits, or any section thereof, supplementally to the Securities and Exchange Commission upon request.
